Citation Nr: 1426369	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-48 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for headaches secondary to the residuals from a traumatic brain injury (TBI), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969 and from June to August 1973.  His awards and decorations include the Combat Infantryman Badge, the Vietnam Campaign Medal, and the Purple Heart Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal originally included the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  However, the Veteran did not perfect an appeal as to that issue.  Rather, in his substantive appeal, he specified that he was only perfecting an appeal as to the claim of entitlement to an increased rating for the residuals of a TBI.  As the Veteran has not expressed his intent to perfect the appeal for an increased rating for PTSD, the Board has no jurisdiction over that claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless files associated with the case.  A review of the documents in the electronic files reveals a May 2014 informal hearing presentation submitted by the Veteran's representative; however, the remaining documents are either irrelevant or duplicative of the evidence in the paper file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for a contemporaneous examination.  In a May 2010 statement, the Veteran reported that he was being treated for almost continuous headaches and that his symptoms had increased in severity since he was first diagnosed with a TBI.  He also indicated that it was "impossible" for him to lead a normal life.  Given that the most recent VA TBI examination was conducted in March 2010, over four years ago, the Board finds that a new examination is warranted to assess the current nature and severity of the service-connected TBI disability.

In addition, the Veteran indicated that he was being treated at the Viera, Florida, VA outpatient clinic for his headaches and TBI symptoms.  However, the most recent VA treatment record associated with the record, with the exception of the March 2010 VA examination report, is a July 2009 VA neurology consultation report.  Therefore, on remand, the AOJ should obtain all outstanding VA treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.  Specifically, the RO should obtain the Veteran's complete VA treatment records from the Orlando VA Medical Center (VAMC) and the Viera VA outpatient clinic.  

The RO should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must provide him the required notice and an opportunity to submit copies of the outstanding medical records.

2.  After the additional records are associated with the claims file, the AOJ should provide the Veteran a VA examination to determine the current severity of headaches secondary to the residuals of a TBI.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all TBI symptoms. 

The examiner should comment on the severity of the Veteran's service-connected headaches secondary to residuals of a TBI, report all findings necessary under the rating criteria, and discuss the effect of the disabilities on his occupational functioning and daily activities.  The examiner should also specifically address the Veteran's complaints of dizziness associated with his headaches.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Thereafter, the case should be reviewed on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

